*134The following opinion was filed June 18, 1908:
Winslow, C. J.
(concurring). I fully agree with the result reached in this case, and wish simply to express in my own way what I conceive to he the grounds of the decision. The information charged the defendant with murder in the first degree. Under long-established and universal rules this charge included all lesser grades of homicide, and under it he could he lawfully convicted of any degree of murder or manslaughter which the evidence sufficiently proved. State v. Martin, 30 Wis. 216; Birker v. State, 118 Wis. 108, 94 N. W. 643; 1 Bishop, New Crim. Law, § 797. Had he been acquitted of murder in the first degree, and convicted of any of the lesser degrees of homicide upon his first trial, he could not thereafter have been again tried for murder in the first degree, even had a new trial been granted upon his own motion, because by such motion he only asked for and obtained a new trial of the charge of which he was convicted, and hence did not waive his constitutional protection against a second prosecution for the crime of which he was acquitted. State v. Martin, supra. But this was not the situation. The defendant was convicted on the first trial of murder in the first degree. When he prosecuted his writ of error from the judgment upon that conviction and obtained a reversal and a new trial, the case went back for retrial on the charge of murder in the first degree, which included all homicides of a lesser degree just as it did upon his first trial. He had by his own act in applying for a new trial waived his constitutional protection against a second trial for murder in the first degree, and necessarily waived his right to object to a new trial for any of the lesser degrees included within the charge of murder in the first degree, as to which charge he had thus consented that he might be again put in jeopardy. This is not a case where two separate crimes, neither of which is included within the other, are charged in the *135same information, as was the case of Schultz v. State, 135 Wis. 644, 114 N. W. 506, 116 N. W. 259. In that case the court by instructions took from the jury the consideration of one of the separate offenses charged, and a verdict of guilty was rendered, which, under the instructions, this court held must he construed as meaning guilty of the other offense only. A writ of error was prosecuted by the defendant, and it was held to be addressed only to the offense of which he was convicted and not to the one of which he was not convicted, and hence that he had not waived his defense of former jeopardy as to the last-named offense. The distinction between that situation and the present seems to me so manifest as not to call for further' elucidation. So it seems to me clear that upon the second trial the defendant might rightly be convicted of any degree of homicide which, the evidence sufficiently proved.
As to the letters which were written by the wife to the defendant shortly before the homicide, I regard the question of their admissibility as one involved in much doubt; but, if admissible at all, it was only because they tended to show the state of feeling between the parties. If admissible for this purpose their exclusion was not prejudicial, because it appears upon examination of them that they tended to prove simply the same state of feeling which was abundantly proven by the parol testimony.